Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 1 of 32 PageID# 1179



                                                                                       filed
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division                            AUG 1 0 2021

  BARRY F. MESSINGER, Administrator                                           CLERK, U.S. DISTRICT COURT
  of the Estate of Patrick Joseph Messinger,                                         NORFOLK. VA


                Plaintiff,
  V.                                                        CIVIL ACTION NO. 2:2I-cv-19

  MICHAEL MOORE,et al.,

                Defendant.


                             MEMORANDUM OPINION AND ORDER


         Before the Court are Defendants Jason L. Spivey ("Deputy Spivey") and Kimberly Leazer

 ("Deputy Leazer") (collectively "Intake Deputies") as well as Defendants Cintron, Edwards,

  Branham, Coardes, Hersey, Matthews, Michalski, Dawson, Deaver, and Cashwell ("On Duty

  Guards") Motions to Dismiss under Federal Rule of Civil Procedure 12(b)(6). ECF Nos. 25

 (Spivey), 44 (Leazer), 125 (Cintron), 40 (Edwards, Braham, Hersey, Matthews, Michalski,

  Dawson, Deaver, and Cashwell), and 51 (Coardes).

         Before the Court are also Defendants Motions to Dismiss,filed by G. McMurrin,F. Goode-

  Alstork, L. McDaniels, D. Boutte, D. Chapman, P. Bell, Nina Williams, and Correct Care

  Solutions(collectively "Medical Personnel"), under Federal Rule ofCivil Procedure 12(b)(6). ECF

  Nos. 21 (Goode-Alstork), 58(McMurrin),72(McDaniels), 80(Boutte), 84(Chapman),88 (Bell),

  131 (Williams), and 65 (Correct Care Solutions),

         Also, before the Court are Defendants Motions to Dismiss, filed by Michael Moore

 ("Sheriff), Marvin Waters("Undersheriff), Major Keller("Major"),Captain Ford, Captain Sugg,

  and Lieutenant G. Everett ("Lieutenant"), (collectively the "Sheriff Leadership"). ECF Nos. 35

 (Moore & Waters), 51 (Keller), and 40(Ford, Sugg, and Everett).
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 2 of 32 PageID# 1180



         For the sake ofjudicial economy,the Court will adjudicate all Motions to Dismiss together.

  The Court finds that a hearing is not necessary. Having reviewed the parties' filings, both matters

  are ripe for judicial determination.

                       1.    FACTUAL AND PROCEDURAL HISTORY

         The following facts taken from Plaintiff Barry F. Messinger's Complaint, ECF No. 1, are

  considered true and cast in the light most favorable to Plaintiff. Adams v. Bain, 697 F.2d 1213,

  1219 (4th Cir. 1982). This case at bar concerns the death of Patrick Joseph Messinger (the

  "Decedent") which occurred on January 11, 2019 at the Portsmouth City Jail ("the Jail"). Compl.

  at   1. On January 8, 2021, the Decedent's father and administrator of his estate, Barry F.

  Messinger("Plaintiff'), filed this lawsuit against multiple jail officials and medical staff, asserting

  claims under 42 U.S.C. § 1983 and for wrongful death. The Complaint names "all defendants in

  both their individual and their official capacities." Compl. at H 12.

         Deputies Leazer, Spivey, Cintron, Edwards, Spivey, Branham, Hersey, Matthews,

  Michalski, Dawson, Deaver, and Sergeants Cashwell and Coardes were on-duty, and were

  responsible for the Decedent during his incarceration at the Portsmouth City Jail. Compl. at ^ 4.

  Moreover, Gwendolyn McMurrin, LPN, Nina M. Williams, Felicia Goode-Alstork, LPN, Dawn

  Chapman,LPN,D. Bouette, RN,L. McDaniels, LPN,and Paul Bell, RN were duly appointed and

  actively employed as nurses, licensed practitioners, and/or trained medical personnel, each acting

  within the scope oftheir employment for Correct Care Solutions. Compl. at jf 9.

         On January 6,2019, at approximately 8:31 p.m., the Decedent was booked into the Jail by

  Booking Officer J.L. Spivey and was processed by Intake Deputy K.S. Leazer (collectively

  referred to as("Intake Deputies"). Compl.at If 17. During the intake process,the Decedent advised

  the Intake Deputies that he used at least one gram of heroin per day, three to four doses of Xanax
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 3 of 32 PageID# 1181



  per day, and drank a 12-pack of alcohol per day. Compl. at 18. The Decedent also informed the

  Intake Deputies that he had a history of mental health and withdrawal symptoms, which included

  sweats, vomiting, diarrhea, chills, anxiousness, and restless legs. Compl. at Iff 18-19. Deputy

  Leazer noted that the Decedent appeared unusual in both appearance and behavior and that he

  "seemed overly tired and agitated." Compl. at H 20.

         After being processed, the Decedent was screened by Nurse McMurrin, who is a licensed

  practical nurse. Compl.at ^121. During the screening interview,the Decedent told Nurse McMurrin

  that he:(1); was prescribed Prozac;(2) had a history of mental health treatment;(3)injected one

  gram of heroin per day;(4)took several Xanax per day;(5)consumed a 12-pack of beer per day;

  and(6)had "a history of withdrawal symptoms including sweats, headache, hot/cold, and stomach

  pain."Id. Nurse McMurrin determined that the Decedent needed to be examined by a mental health

  professional to determine whether the Decedent needed any further course oftreatment. Compl. at

  ^ 23. Nurse McMurrin recommended that the Decedent be housed in general population. Compl.

  at H 25. Two days later, Nina Williams,a mental health professional, made a note in the Decedent's

  file that confirmed "IMHA scheduled." Compl. at T| 26.

         On January 9, 2019 at approximately 10:00 a.m.. Nurse Goode-Alstork saw the Decedent

  and he requested a bottom bunk bed because his left hand was paralyzed. Compl. at ^ 28. Nurse

  Goode-Alstork documented that the Decedent was placed in isolation in the moming hours of

  January 9, 2019 until he could be seen by a medical doctor. Compl. at       28-29. Nurse Goode-

  Alstork also documented the following patient problems: "chronic", "psych" and "bipolar

  disorder." Id. Nurse Goode-Alstork also failed to timely commimicate the fact that the Decedent

  was placed in isolation to the Watch Commander or any other jail deputies, leaving the Decedent

  to his own devices during his withdrawal symptoms. Compl. at H 30. Several hours later, at
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 4 of 32 PageID# 1182



  approximately 2:30 p.m., the Decedent was found hanging from his cell bars. Compl. at 40. The

  Decedent died on January 11, 2019 at Sentara Norfolk General Hospital. Compl. at ^1124,41. An

  autopsy revealed that the Decedent's cause of death was suicide by hanging. Compl. at         42.

  Critically, Nurse Goode-Alstork documented that she was the one who placed the Decedent in

  isolation after the Decedent was found alone, hanging in his cell by Defendant Edwards. Compl.

  at 1132.

         On January 8, 2021 the Barry Messinger, father of the Decedent and administrator of his

  decedent's estate, filed the instant twelve-count complaint against Deputies, Sergeants,

  Lieutenants for the Portsmouth City Jail and the Portsmouth Sheriffs Office as well as various

  nurses and employees of Correct Care Solutions. Compl. at HH 1-13. Plaintiff filed suit against

  Defendants in their individual and official capacities and is seeking five million dollars in

  compensatory damages and ten million dollars in punitive damages. Id. at HH 12, 153. Cotmt One

  alleges Wrongful Death by On-Duty Guards' Negligence.Id. at 1H[ 54-62. Count Two alleges Gross

  Negligence by the on-duty guards. Id. at UH 63-69. Count Three alleges Deliberate Indifference to

  Serious Medical Need against the on-duty guards in violation of42 U.S.C.§ 1983. Id. at     70-76.

  Count Four alleges Negligence of Sheriff Michael Moore and Colonel Marvin Waters. Id. at HH

  77-86. Count Five alleges Gross Negligence against Sherriff Moore and Colonel Waters. Id. at

  87-92. Count Six alleges a Policy and/or Custom of Deliberate Indifference to Serious Medical

  Need against Michael Moore and Marvin Waters, in violation of42 U.S.C. § 1983. Id. at Hf 93-

  111. Count Seven alleges Negligence against the Medical Personnel. Id. at HH 112-121. Count

  Eight alleges Gross Negligence against the Medical Personnel. Id. at HH 122-127. Coimt Nine

  alleges deliberate Indifference to Serious Medical Need against the Medical Personnel,in violation

  of 42 U.S.C. § 1983. Id. at      128-134. Count Ten alleges Negligence against Correct Care
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 5 of 32 PageID# 1183



  Solution. Id. at   135-141. Count Eleven alleges Gross Negligence against Correct Care Solution.

  Id. at    142-147. Count Twelve alleges punitive damages. Id. at^ 148-153.

       A. Procedural History for the On-Duty Guards

           On March 4,2021, Defendant Leazer filed a motion to dismiss Plaintiffs complaint. ECF

  No. 25 On March 18, 2021, Plaintiff responded in opposition to Leazer's motion to dismiss and,

  on March 29, 2021, Defendant Leazer replied. ECF Nos. 48, 78. Defendant Leazer also filed a

  request for a hearing. ECF No. 99.

           On March 12, 2021, Defendants Branham, Cashwell, Dawson, Deaver, Edwards, Everett,

  Captain Ford, Hersey, Matthews, Michalski,and Captain Sugg filed ajoint motion to dismiss. ECF

  No. 40. On March 26, 2021, Plaintiff responded in opposition. ECF No. 76. On March 31, 2021,

  Defendants Branham, Cashwell, Dawson, Deaver, Edwards, Everett, Captain Ford, Hersey,

  Matthews, Michalski, and Captain Sugg filed a joint reply. ECF No. 102.

           On March 15,2021, Defendant Spivey filed a motion to dismiss Plaintiffs complaint. ECF

  No. 44. On March 29, 2021, Plaintiff responded in opposition and, on April I, 2021, Defendant

  Spivey replied. ECF Nos. 91, 104.

           On March 22,2021, Defendant Coardes filed a motion to dismiss and request for a hearing.

  ECF Nos. 51,53. On April 5,2021,Plaintiffresponded in opposition. ECF No. 106. April 9,2021,

  Defendant Coardes filed a reply. ECF No. 111.

           On April 29, 2021, Defendant Cintron filed a motion to dismiss and request for hearing.

  ECF Nos. 125, 127. On May 13, 2021, Plaintiff filed a response in opposition. ECF No. 129. On

  May 17,2021, Defendant Cintron filed a reply. ECF No. 130.
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 6 of 32 PageID# 1184



      B. Procedural History for Medical Personnel

         On March 3, 2021, Defendant Goode-Alstork filed a motion to dismiss Plaintiffs

  complaint. ECF No. 21. On March 17, 2021, Plaintiff responded in opposition. EOF No. 46. On

  March 31,2021, Defendant Goode-Alstork replied. ECF No.61.

         On March 23, 2021 Defendant McMurrin filed a motion to dismiss Plaintiffs complaint

  and a request for a hearing. ECF Nos. 58,97. On April 6,2021, Plaintiff responded in opposition

  and,on March 29,2021, Defendant McMurrin replied. ECF Nos. 107,112.

         On March 24,2021, Correct Care Solutions filed a motion to dismiss Plaintiffs complaint,

  a motion to strike Plaintiffs complaint, and a request for a hearing ECF Nos.65,67,95. On April

  7, 2021, Plaintiff responded in opposition. ECF No. 109. On April 13, 2021, Defendant Correct

  Care Solutions replied. ECF No. 117.

         On March 25, 2021, L. McDaniels filed a motion to dismiss Plaintiffs complaint and

  request for a hearing. ECF Nos. 72, 96. On April 7,2021, Plaintiff responded in opposition. ECF

  No. 110. On April 13,2021, Defendant McDaniels replied. ECF No. 116.

         On March 29, 2021, D. Boutte filed a motion to dismiss Plaintiffs complaint and request

  for a hearing. ECF Nos. 80, 92. On April 12, 2021, Plaintiff responded in opposition. ECF No.

  114. On April 19,2021, Defendant Boutte replied. ECF No. 119.

         On March 29, 2021, Dawn Chapman filed a motion to dismiss Plaintiffs complaint and

  request for a hearing. ECF Nos. 84,94. On April 12,2021,Plaintiffresponded in opposition. ECF

  No. 115. On April 19,2021, Defendant Chapman replied. ECF No. 120.

         On March 29, 2021, Paul Bell filed a motion to dismiss Plaintiffs complaint and request

  for a hearing. ECF Nos. 88, 93. On April 12, 2021, Plaintiff responded in opposition. ECF No.

  112. On April 19, 2021, Defendant Bell replied. ECF No. 118.
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 7 of 32 PageID# 1185



           On May 24,2021, Nina Williams filed a motion to dismiss Plaintiffs complaint. ECF No.

  131. On June 7,2021,Plaintiff responded in opposition, but Williams did not reply. ECF No. 134.

         C. Procedural History for Sheriff Leadership

           On March 24, 2021, the Court granted a voluntary dismissal of Defendant Sergeant

  Armentrout. ECF No. 70.


           On March 12, 2021, Defendants Sheriff Michael Moore ("Sheriff) and Undersheriff

  Marvin Waters("Undersheriff)filed a joint motion to dismiss Plaintiffs complaint. ECF No.35.

  On March 26,2021,Plaintiffresponded in opposition and Defendant Moore replied. ECF Nos. 77,

  101.


           On March 22,2021,Major Keller("Major")filed a motion to dismiss Plaintiffs complaint.

  ECF No. 51. On April 5, 2021, Plaintiff responded in opposition and Defendant Keller replied.

  ECF Nos. 106, 111.

           On March 12,2021,Captain Ford,Captain Sugg,and Lieutenant G. Everett("Lieutenant")

  filed a joint motion to dismiss Plaintiff's complaint. ECF No. 40. On March 26, 2021, Plaintiff

  responded in opposition. ECF No. 76. On March 31,2021, Defendants Everett, Captain Ford, and

  Captain Sugg filed a joint reply. ECF No. 102.

                                    II.    LEGAL STANDARD

         A. Motion to Dismiss


           Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of actions that fail to state

  a claim upon which reliefcan be granted. The United States Supreme Court has stated that in order

  "[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

  true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662,678

 (2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Specifically, "[a] claim
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 8 of 32 PageID# 1186



  has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678. Moreover,

  at the motion to dismiss stage, the court is bound to accept all the factual allegations in the

  complaint as true. Id. However, "[t]hreadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice." Id. Assessing the claim is a "context-

  specific task that requires the reviewing court to draw on its judicial experience and common

  sense." Id. at 679.)). In considering a Rule 12(b)(6) motion to dismiss, the Court cannot consider

  "matters outside the pleadings" without converting the motion to a summary judgment. Fed. R.

  Civ. P. 12(d). Nonetheless, the Court may still "consider documents attached to the complaint...

  as well as those attached to the motion to dismiss,so long as they are integral to the complaint and

  authentic." Sec'y ofState for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir.

  2007); see also Fed. R. Civ. P. 10(c).

      B. 42 U.S.C.§ 1983

         Pursuant to 42 U.S.C. § 1983', a plaintiff must establish that the(1)defendants violated a

  right secured by the Constitution or laws of the United States and (2) acted under color of state

  law in so doing. See American Mfr. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, at 50-52(1999); see

  also, New Burnham Prairie Homes v. Village ofBurnham,910 F.2d 1474, at 1479(7th Cir.1990)

  (citing, ParraW v. Taylor, 451 U.S. 527, at 535 (1981), overturned on other grounds); see




      42 U.S.C.A.§ 1983 provides in full:

     Every person who, under color of any statute, ordinance, regulation, custotn, or usage, of any State or Territory
     or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person
     within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the
     Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper
     proceeding for redress, except that in any action brought against a judicial officer for an act or omission taken in
     such officer's judicial capacity, injunctive relief shall not be granted unless a declaratory decree was violated or
     declaratory relief was unavailable. For the purposes of this section, any Act of Congress applicable exclusively
     to the District of Columbia shall be considered to be a statute ofthe District of Columbia.
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 9 of 32 PageID# 1187



  also, Carter v. City of Philadelphia, 989 F.2d 117, 119 (3d Cir.1993) (quotation omitted)(to

  establish a section 1983 civil rights claim, a plaintiff "must demonstrate that the conduct

  complained of was committed by a person acting under state law and 'that the conduct deprived

  him of rights, privileges or immunities secured by the Constitution'"). If either of these elements

  is missing, the complaint fails to state a claim for relief under 42 U.S.C. § 1983. Moreover, a

  complaint that states plausible facts and accepted legal theories under § 1983 may nonetheless be

  subject to dismissal on initial screening if the defendant is immime from liability.

         To satisfy the first prong. Plaintiff, in the case at bar, relies on the Eighth Amendment

  which prohibits cruel and unusual punishment and protects people who are incarcerated from

  "unnecessary and wanton infliction of pain." Gregg v. Georgia,428 U.S. 153, at 173(1976). The

  Amendment also imposes duties on these officials, who must provide humane conditions of

  confinement; prison officials must ensure that inmates receive adequate food, clothing, shelter,

  and medical care, and must "take reasonable measures to guarantee the safety of the

  m' mdXtsf Hudson v. Palmer, 468 U.S. 517, at 526-527 (1984). To state an Eighth Amendment

  claim arising from inadequate medical care, a prisoner must demonstrate that the actions of the

  defendants or their failure to act amounted to deliberate indifference to a serious medical need.See

  Estelle V. Gamble, 429 U.S. 97, at 106 (1976). Deliberate indifference to a serious medical need

  requires proof that, objectively, the plaintiff was suffering from a serious medical need and that,

  subjectively, the defendant knew of and disregarded the risk posed by the serious medical need.

  Iko V. Shreve, 535 F.3d 225, 241 (4th Cir. 2008).

         Accordingly to show a deliberate indifference to a serious medical need, plaintiff must

  satisfy two elements:(1) the deprivation alleged is objectively, "sufficiently serious;" and (2) a

  prison offrcial's act or omission must result in the denial of "the minimal civilized measure of
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 10 of 32 PageID# 1188



  life's necessities." See Farmer v. Brennan, 511 U.S. 825, at 834 (1994)(citing first Wilson v.

  Seiter, 501 U.S. 294, at 298 (1991) and then Rhodes v. Chapman,452 U.S. 337, at 347(1981)).

  Finally, for a claim based on a failure to prevent harm, the inmate must show that he was

  incarcerated under conditions posing a substantial risk of serious harm. See Helling v.

  McKinney,509 U.S. 25, at 35 (1993).

         Critically,to violate the Cruel and Unusual Punishments Clause,a prison official must have

  a "sufficiently culpable state of mind." Wilson v. Seiter, 501 U.S. 294, at 297 (1991)(emphasis

  added); see also id., eX 302-203, Hudson v. McMillian, 503 U.S. 1, at 8 (1992). In prison-

  conditions cases that state of mind is one of"deliberate indifference" to inmate health or safety.

   Wilson, 501 U.S., at 302-303; see also. Helling v. McKinney, 509 U.S. 25, at 34-35

  {\993)', Hudson v. McMillian, 503 U.S., at 5;Estelle v. Gamble,429 U.S. 97, at 106 (1976).

  Notably, in Vinnedge v. Gibbs,the United States Court of Appeals for the Fourth Circuit("Fourth

  Circuit") explained that "[a] willful denial of medical treatment to a prisoner may rise to the level

  of cruel and unusual ptmishment, and thus support a claim cognizable under § 1983." 550 F.2d

  926,928(4th Cir. 1977).

         In Farmer v. Brennan, 511 U.S. 825(1994),the Supreme Court held that:

         [A]prison official cannot be found liable under the Eighth Amendment for denying
         an inmate inhumane conditions of confinement unless the official knows of and
         disregards an excessive risk to inmate health or safety; the official must both be
         aware offactsfrom which the inference could be drawn that a substantial risk of
         serious harm exists, and he must also draw the inference.

         Id. at 837 (emphasis added). Moreover, Farmer clarified that "an official's failure to

  alleviate a significant risk that he should have perceived, but did not, while no cause for

  commendation, cannot under our cases be condemned as the infliction of punishment."Id. at 838.

  For an official to have a sufficiently culpable state of mind, thus demonstrating "true subjective




                                                   10
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 11 of 32 PageID# 1189



  recklessness", he must have "knowledge both of the general risk, and also that the conduct is

  inappropriate in light of that risk." Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997). The

  Supreme Court further clarified that "[w]hether a prison official had the requisite knowledge ofa

  substantial risk is a question offact subject to demonstration in the usual ways,including inference

  from circumstantial evidence," Farmer v. Breman,511 U.S. at 842. Critically, however,the Court

  also clarified that inferences from circumstantial evidence cannot be conclusive. Id. at 844. ^

                                             III.     DISCUSSION

      A. Federal Question & Supplemental Jurisdiction

          As an initial matter, a federal district court has federal question jurisdiction over an action

  pursuant to 28 U.S.C. §§ 1331, 1343. See Davis v. Passman, 442 U.S. 228, at 228 (1979)

  (recognizing that 28 U.S.C. § 1331(a)"confer[s] original jurisdiction on federal district courts of

  all civil actions wherein the matter in controversy exceeds the sum or value of$10,000 and arises

  under the Federal Constitution");see also, Bell v. Hood,327 U.S.678, at 681-85(1946).In claims

  arising out of federal law, the Court will apply federal law.

          Moreover, with respect to claims arising out ofstate law,a district court has supplemental

  jurisdiction, pursuant to 28 U.S.C. § 1367(a), if the claims are "so related" to the claims invoking

  federal question jurisdiction-invoking claim "that they form part of the same case or controversy

  under Article III." See Wisconsin Dep't of Corr. v. Schacht, 524 U.S. 381, at 387 (1998)

  ("supplemental jurisdiction allows federal courts to hear and decide state-law claims along with


      ^ See Farmer v. Brennan,511 U.S. at 844, where the Court reasoned that:

      Because, however, prison officials who lacked knowledge of a risk cannot be said to have inflicted punishment,
      it remains open to the officials to prove that they were unaware even of an obvious risk to inmate health or safety.
      That a trier offact may infer knowledge from the obvious,in other words,does not mean that it must do so. Prison
      officials charged with deliberate indifference might show, for example, that they did not know of the underlying
      facts indicating a sufficiently substantial danger and that they were therefore unaware of a danger, or that they
      knew the underiying facts but believed (albeit unsoundly) that the risk to which the facts gave rise was
      insubstantial or nonexistent,(emphasis added).


                                                            11
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 12 of 32 PageID# 1190



  federal-law claims when they 'are so related to claims in the action within such originaljurisdiction

  that they form part ofthe same case or controversy'")(citing to § 1367); see also, Hales v. Wim-

  Dixie Stores, Inc., 500 F.2d 836,848 & n. 12(4th Cir.1974)(stating that supplementaljurisdiction

  does not encompass claims when one count is "separately maintainable and determinable without

  any reference to the facts alleged or contentions stated in or with regard to the other count"); United

  Mine Workers ofAmerica v. Gibbs, 383 U.S. 715, at 725 (1966)(explaining that federal courts

  may exercise supplementaljurisdiction over additional state claims ifthey arose out of"a common

  nucleus of operative fact" and setting out the constitutional limits of federal supplemental

  jurisdiction).^

          In claims arising out ofsupplemental jurisdiction, district courts apply federal procedural

  law and state substantive law. See Gasperini v. Or. For Humanities, Inc., 518 U.S. 415, at 427

  (1996); Erie R.R. Co. v. Tompkins, 304 U.S.64, at 92(1938)(Reed,J., concurring in part)("[N]o

  one doubts federal power over procedure."); Guaranty Trust Co. v. York, 326 U.S. 99, at 109

  (1945)("when a federal court exercises diversity or pendentjurisdiction over state-law claims, the

  outcome of the litigation should be the same, so far as legal rules determine the outcome of a

  litigation, as it would be if tried in a State court"); see also. Mason and Dixon Intermodal, Inc. v.

  Lapmaster Intern. LLC, 632 F.3d 1056, at 1060 (9th Cir. 2011)("When a district court sits in

  diversity, or hears claims based on supplemental jurisdiction, the court applies state substantive




      ^Pursuant to 28 U.S.C.A. § 1367(c), the Court may decline to exercise supplemental jurisdiction over a claim if:
     (1)the claim raises a novel or complex issue of State law,
     (2)the claim substantially predominates over the claim or claims over which the district court has original
      jurisdiction,
     (3)the district court has dismissed all claims over which it has original jurisdiction, or
     (4)in exceptional circumstances, there arc other compelling reasons for declining jiunsdiction
     Fn. 1 continued: Generally, however, state tort claims are not eonsidered novel or complex. See, e.g., Parker v.
     Scrap Metal Processors, Inc., 468 F.3d 733,743(11th Cir. 2006);INX intern. Ink Co. v. Delphi Energy& Engine
     Management Systems, 943 F.Supp. 993, 997(E.D. Wis. 1996)(holding that negligence, nuisance, and property
     damage claims have been held as not raising novel or complex issues of state law).


                                                          12
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 13 of 32 PageID# 1191



  law to the state law claims"); Barton v. Clancy,632 F.3d 9, at 17(1st Cir. 2011)("A federal court

  exercising supplemental jurisdiction must apply state substantive law to the claim").

         Critically, however, as detailed below, the Court lacks federal question jurisdiction in this

  matter because Plaintiff has failed to plead sufficient facts that, even if proven true, do not state a

  plausible federal claim under 42 U.S.C. § 1983. Therefore, the Court lacks supplemental

  jurisdiction to hear the remaining state claims.

      B. Count III: On-Duty Guards Alleged § 1983 Violations

         Count Three alleges Deliberate Indifference to Serious Medical Need against the On-Duty

  Guards in violation of42 U.S.C. § 1983. ECF No. 1 at         70-76.

     1. Violation ofa right secured bv the Constitution

         As noted above, there are two key elements to state a claim for a violation of the Eighth

  Amendment in the case at bar. First, Plaintiff must plead that the deprivation alleged is objectively,

  "sufficiently serious."See Farmer,511 U.S. at 834(1994). Second,Plaintiff must allege sufficient

  facts to plausibly find that a prison official's act or omission resulted in the denial of"the minimal

  civilized measure of life's necessities." See Helling, 509 U.S. at 35(1993).

         Here, Plaintiff alleges that "the symptoms of the serious medical need were documented

  by Defendants Leazer and McMurrin on intake and were therefore known to employees of the

  Sheriffs Office and employees ofCorrect Care Solutions." Compl. at If 72. Plaintifffurther alleges

  that although it was determined that the Decedent "needed to be seen and examined by a mental

  health professional to determine whether the Decedent needed any further course of treatment to

  address his then-existing mental and physical condition," he never received these services. Compl.

  at jflf 23-24. Moreover, Plaintiff alleges that although the Decedent was seen by Nina Williams,

  who is believed to be a Mental Health Professional,"[a]t no time did Williams assess whether the




                                                     13
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 14 of 32 PageID# 1192



  Decedent needed immediate mental health treatment." Compl. at If|f 26-27. Then, the Decedent

  was seen by Nurse Goode-Alstork who determined that the Decedent be placed in isolation.

  Compl. at ff 28-29. Critically, Nurse Goode-Alstork "failed to timely communicate the fact that

  the Decedent was placed in isolation to the Watch Commander or any other jail deputies, leaving

  the Decedent to his own devices at a time when his withdrawal symptoms and his quickly

  deteriorating physical and mental health significantly caused the Decedent to act to end his life in

  his isolated state." Compl. at If 30. Further, Plaintiff alleges that "the fact that the Decedent was

  placed in isolation was not reported to and/or reviewed by the Watch Commander, Defendant

  Cashwell, until after the Decedent was found hanging in his cell." Compl. at jf 31.

         Overall, in support ofthe two requisite elements Plaintiff alleges that:

         [djespite being in custody for 3 full days, with full knowledge of the Decedent's
         history of mental illness, added with the knowledge of the fact that the Decedent
         was going to be suffering from withdrawal symptoms when he began to detox from
         his ingestion ofalcohol and drugs, the Decedent was never seen by a mental health
         professional ordered by Nurse McMurrin while in the custody of the jail, and the
         defendants placed the Decedent in an isolation cell, without any monitoring,
         evaluation, or treatment, where he remained in his depressed mental state and
         physically isolated until he attempted suicide.

         Compl. at f 34. While Plaintiff did allege sufficient facts to establish that the Decedent

  suffered from withdrawal symptoms and had a history of mental health issues, the Court finds that

  Plaintiff has not pleaded sufficient facts, that if proven true, plausibly establish that the Decedent

  suffered from a medical condition of suicide ideation or self-harm that was objectively

  "sufficiently serious" and that required immediate medical attention. See Iko v. Shreve, 535 F.3d

  225,241 (4th Cir. 2008); Coppage, 906 F.Supp. at 1037(a "serious" medical condition is one "that

  has been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

  person would easily recognize the necessity for a doctor's attention or if denial of or a delay in

  treatment causes the inmate to suffer a life-long handicap or permanent loss"). Even when viewed



                                                   14
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 15 of 32 PageID# 1193



  most favorably to the Plaintiff, the facts alleged do not establish that at any time the Decedent

  indicated to the Intake Deputies, On-Duty Guards, or the medical personnel that he was at risk for

  suicide or self-harm. Therefore,there was no objective serious risk that the Defendants were aware

  ofand would be responsible for addressing.

          Moreover,even ifthe alleged facts did show that the Decedent suffered from a serious need

  specifically related to self-harm or suicide. Plaintiff did not plausibly establish that the actions, or

  failure to act, of the Defendant On-Duty Guards amounted to deliberate indifference to a serious

  medical need. That is, the facts alleged are not sufficient to support a plausible finding that the

  Defendant On-Duty Guards did not provide "the minimal civilized measure of life's necessities"

  to address Decedent's withdrawal symptoms See Estelle v. Gamble,429 U.S. 97, at 106,(1976).

         At best. Plaintiffalleges that the On-Duty Guards breached their standard ofcare, and were

  grossly negligent, when they:

             a. Negligently placed the Decedent in isolation without notifying the deputies
                responsible for monitoring the Decedent's well-being and without notifying
                jail supervisors;
             b. [] failed to appropriately monitor the Decedent while he was housed in
                 isolation;
             c. []failed to walk the post for at least 40 minutes in violation ofjail standards
                 and the General Post Orders Procedure in the Portsmouth Jail's Policies and
                 Provisions;
             d. [] failed to provide the Decedent with the appropriate mental health
                evaluation(s)and treatment as indicated by his appearance and documented
                history of drug use, alcohol use, prescribed mental health medication, and
                history of mental health treatment;
             e. []failed to provide the Decedent proper medical evaluation(s)and treatment
                for his obvious drug and alcohol withdrawal symptoms;
             f. []failed to provide the Decedent with necessary medications;
             g. []failed to take all reasonable and necessary steps to prevent the Decedent's death;
             h. [] failed to house the Decedent in a proper cell for close monitoring and failed to
                 ensure the Decedent did not have access to items which allowed him to take his
                 life, as required by jail standards and the Portsmouth City Jail Policies and
                 Procedures.

         Compl. at If 58.



                                                    15
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 16 of 32 PageID# 1194




         Although Plaintiff alleges that the Medical Personnel and On-Duty Guards were negligent

  in providing medical attention, "[m]any acts or omissions that would constitute medical

  malpractice will not rise to the level ofdeliberate indifference."Id. Thus,"[djeliberate indifference

  is more than mere negligence, but less than acts or omissions[done]for the very purpose ofcausing

  harm or with knowledge that harm will result." Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir.

  2016)(citation omitted).

      At the same time. Plaintiffs complaint does allege facts to plausibly infer that the Intake

  Deputies responded "reasonably to the risk, even if the harm ultimately was not averted." See

  Farmer,511 U.S. at 844. That is, Plaintiff alleges that after he was seen by the Intake Deputies the

  Decedent was provided medically screened by Nurse McMurrin and later by Nina Williams, who

  scheduled an independent mental health advocate ("IMHA"). Compl. at            23, 26. Plaintiff also

  alleges that the Decedent was evaluated by Nurse Goode-Alstork, who made the decision to place

  the Decedent in isolation until the Decedent could be seen by a medical doctor. Compl. at ^ 28.

  Although, the Plaintiff also alleges that Nurse McMurrin and Nina Williams failed to:(1)ensure

  that the Decedent was actually evaluated by a mental health professional; and (2) provide the

  Decedent his prescription for Prozac, these allegations do not implicate the On-Duty Guards. See

  Compl. at    26-27. Overall,there is no allegations that the Intake Deputies or the On-Duty Guards

  withheld medical treatment. Instead, the Complaint establishes that the Decedent was treated by

  the medical staff and that the Intake Deputies directed them to do so. While the Plaintiff may

  disagree with the medical staffs treatment, these allegations do not rise to the level of deliberate

  indifference to medical need to state a constitutional claim against the Intake Deputies and the On-

  Duty Guards. See Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) ("[djeliberate

  indifference is more than mere negligence, but less than acts or omissions [done] for the very




                                                   16
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 17 of 32 PageID# 1195



  purpose ofcausing harm or with knowledge that harm will result")(citation omitted); Vimedge v.

  Gibbs, 550 F.2d 926, 928(4th Cir. 1977)(holding that "[a] willful denial of medical treatment to

  a prisoner may rise to the level of cruel and unusual punishment, and thus support a claim

  cognizable under § 1983"); see also. Helling v. McKinney,509 U.S. 25, at 34-35(1993); Hudson

   V. McMillian, 503 U.S., at 5; Estelle v. Gamble,429 U.S. 97, at 106(1976).

          Critically, Plaintifffails to plead sufficient facts to establish a sufSciently culpable state of

  mind that demonstrate "true subjective recklessness." See Jackson v. Lightsey, 775 F.3d 170, at

   178(4th Cir. 2014)(holding "[a]n official is deliberately indifferent to an inmate's serious medical

  needs only when he or she subjectively knows ofand disregards an excessive risk to inmate health

  or safety") {quoting Farmer v. Brennan, 511 U.S. 825, at 837 (1994)). That is, Plaintiff must

  sufficiently allege(1)that the On-Duty Guards knew ofthe Decedent's risk ofsuicide or self-harm

  and(2)that they deliberately failed to remedy this risk and,thus, their conduct was "inappropriate

  in light of that risk." Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997). Here, Plaintiff fails to

  satisfy both factual elements. "[I]t is not enough that an official should have known of a risk; he

  or she must have had actual subjective knowledge of both the inmate's serious medical condition

  and the excessive risk posed by the official's action or inaction" See Jackson, 775 F.3d at 178

  (emphasis added).

          To attempt to establish the On-Duty Guard's culpable state of mind, or subjective

  recklessness. Plaintiff, at best, makes conclusory statements. For example.Plaintiff alleges that the

  On-Duty Guards knew that the Decedent had an obvious serious medical need because it was

  "observed and documented by Defendants Leazer and McMurrin." Compl. at [f 72. However,

  Plaintiff does not allege that the Decedent informed the Intake Deputies or any On-Duty Guards

  that he was depressed,suicidal,or had a history ofsuicidal ideation or attempts. Moreover,Plaintiff




                                                     17
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 18 of 32 PageID# 1196



  did not allege facts to establish Defendants Leazer or McMurrin shared the Decedent's medical

  conditions with each of the On-Duty Guards who are Defendants in this case. At best, Plaintiff

  makes the conclusory allegation:

          At all relevant times, on-duty guards should have known that the Decedent was at
          risk of suicide because of his known extensive drug history, withdrawal history,
          history of mental health treatment, known prescriptions for mental health
          medication, documented demeanor on intake and during health evaluations, and
          placement in isolation, and should have taken steps to ensure proper evaluation and
           monitoring ofthe Decedent.

          Compl. at f 57 (emphasis added). While the Decedent did share his previous history of

   mental health treatment as well as his drug and withdrawal history. Plaintiff does not allege facts

  to plausibly establish that the Defendants knew that decedent was suicidal or a threat to himself

  and that the Guards acted indifferently."* In support of the claim that the On-Duty Guards should

  have known, Plaintiff alleges that "Defendants Leazer, Spivey, Cintron, Edwards, Branham,

  Coardes, Hersey, Matthews, Michalski, Dawson, Deaver, and Cashwell were on-duty and tasked

  with maintaining the health and welfare of the inmates in custody of the Portsmouth City Jail."

  Compl. at If 37. Furthermore, Plaintiff alleges that "Deputy Cintron and Deputy Edwards, were

  tasked with performing rounds to check the health and safety ofinmates in the Decedent's area of

  the jail on the day the Decedent was placed in isolation, as required by the written jail policies and

  procedures." Compl. at|f 38.




      * As sister jurisdictions have held, if prison officials lack the specific knowledge that an inmate is a suicidal risk
      based on their history of self-harm, then the prison official lacks specific knowledge ofsuch a risk. See Williams
      V. Borough of West Chester, 891 F.2d 458, 465-66 (3d Cir. 1989) (jail officials who had no knowledge of
      detainee's suicidal tendencies not liable when they failed to remove his belt and he subsequently hanged himself
      with it); Danese v. Asman, 875 F.2d 1239,1243-44(6th Cir. 1989)(officials entitled to qualified immunity where
      no knowledge that intoxicated detainee was seriously contemplating suicide); Edwards v. Gilbert,867 F.2d 1271,
      1274-76(1 Ith Cir. 1989)(officers entitled to qualified immunity for failure to prevent suicide of prisoner where
      no suicide had been threatened or attempted); Estate ofCartwright v. City ofConcord,856 F.2d 1437, 1438(9th
      Cir. 1988)(city officials not liable for suicide of pretrial detainee where they had no reason to believe he was
      suicidal); Gagnev. City ofGalveston,805 F.2d 558,559-60(5th Cir. 1986)(officers entitled to qualified immunity
      for suicide of arrestee where they failed to "uncover" his suicidal tendencies).


                                                             18
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 19 of 32 PageID# 1197



         Then, Plaintiff makes an unwarranted inferential leap from negligence to deliberate

  indifference by attributing the On-Duty Guards' inactions, or omission, with culpable knowledge:

         The conduct of the on-duty guards, as set out above, shows their deliberate
         indifference to the Decedent's mental and physical health needs,including a failure
         to evaluate, monitor, and treat the Decedent's serious medical needs, during his
         confinement. The on-duty guards failed to provide appropriate treatment for the
         Decedent's withdrawal, and failed to offer basic mental health treatment and
         monitoring necessary to prevent the Decedent's suicide....

         Compl. at If 73 (emphasis added). Accordingly, the Court finds that Plaintiff provided a

  "[t]hreadbare recital[] of the elements of a cause of action, supported by mere conclusory

  statements,[which does not] suffice."Iqbal 556 U.S. at 678(2009). The principle that a court must

  accept as true all the complaint's allegations only applies to factual allegations, but legal

  conclusions couched as factual allegations need not be accepted as binding. Id. Further, a court

  need not accept"unwarranted inferences, unreasonable conclusions, or arguments." United States

  ex rel. Oberg v. Pa. Higher Educ. Assistance Agency,745 F.3d 131,136(4th Cir. 2014).

         Overall, when the facts are viewed most favorably to the Plaintiff, and even if they are

  accepted as true, the Court finds that Plaintiff has not plead sufficient facts to establish that the

  On-Duty Guards had a "sufficiently culpable state of mind" or subjective recklessness of the

  Decedent's serious medical need. Wilson v. Seiter, 501 U.S. 294, at 297(1991)(emphasis added).

  That is. Plaintiff has not plead specific facts to establish which On-Duty Guard had the requisite

  culpable state of mind. Rather, Plaintiff makes conclusory allegations that all the On-Duty Guards

  had the requisite culpable state of mind because of the plausibly negligent acts of some of the

  guards or medical personnel.

    2. Acting Under the Color of Law


            Finally, there is no dispute that the On-Duty Guards were acting under the color of law

    in their official capacities as prison guards.



                                                     19
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 20 of 32 PageID# 1198




     Therefore, Defendants Intake Deputies and On-Duty Guards' Motion to Dismiss is GRANTED

  and Plaintiffs complaint is DISMISSED as to Count III. Accordingly, because the Court lacks

  supplemental jurisdiction pursuant to 28 U.S.C.A. § 1367(c)(3), Coimts 1 and II are also

  DISMISSED.


     C. Count VI: Michael Moore and Marvin Waters* Alleged § 1983 Violations

         Count VI alleges a Policy and/or Custom of Deliberate Indifference to Serious Medical

  Need against Michael Moore and Marvin Waters, in violation of42 U.S.C. § 1983. Id. at Tn| 93-

  111. Relatedly, Count Four alleges Negligence of Sheriff Michael Moore and Colonel Marvin

  Waters and Count Five alleges Gross Negligence against Sherriff Moore and Colonel Waters. Id.

  11177-86,111187-92.

     1. Legal Standard to Establish Municipal Liabilitv

         To establish § 1983 claim based on municipal liability, "a plaintiff must show that [the

  Sheriff] had an official policy or custom which caused a deprivation of decedent's constitutional

  or statutory rights." Brown v. Mitchell, 111 F. Supp. 2d 615, at 629 (E.D. Va. 2004); see also,

  Carter v. Morris, 164 F.3d 215, 218 (4th Cir.1999) (explaining that only in cases where the

  municipality causes the deprivation "through an official policy or custom" will liability attach). "It

  is when execution ofa government's policy or custom, whether made by its lawmakers or by those

  whose edicts or acts may fairly be aid to represent official policy, inflicts the injury that the

  government entity is responsible under § 1983." Monell v. Department ofSocial Services ofHew

  York, 436 U.S. 658, at 694(1978).

         A policy or custom for which a municipality may be held liable can arise in four ways:(1)

  through an express policy, such as a written ordinance or regulation;(2)through the decisions of




                                                   20
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 21 of 32 PageID# 1199



  a person with final policymaking authority;(3)through an omission, such as a failure to properly

  train officers, that "manifest [s] deliberate indifference to the rights of citizens"; or(4)through a

  practice that is so "persistent and widespread" as to constitute a "custom or usage with the force

  oflaw." Lytle v. Doyle,326 F.3d 463, at 471 (4th Cir. 2003)(quoting Carter, 164 F.3d at 217);see

  also, City ofOkla. City v. Tuttle, 471 U.S. 808, 823-24(1985)(clarifying that "proof of a single

  incident of unconstitutional activity is not sufficient to impose liability" against a municipality).

  Further, municipal liability attaches only for policies or customs that have a "specific deficiency

  or deficiencies ... such as to make the specific violation almost bound to happen,sooner or later,

  rather than merely likely to happen in the long run." Spell v. McDaniel, 824 F.2d 1380, 1390(4th

  Cir. 1987).

         Furthermore, the Fourth Circuit has recognized that "municipal inaction may, in certain

  circumstances, qualify as an official policy or custom for purposes of the applicable test provided

  in Momll.See Brown,327 F. Supp. 2d at 629 {citing Milligan v. City ofNewport News,743 F.2d

  227, 229-31 (4th Cir. 1984). In these situations, municipal inaction will constitute a custom or

  policy:"(1) when the city fails to act despite a known pattem ofconstitutional deprivations; or(2)

  when the city fails to remedy a situation that, unaddressed,is patently likely to cause constitutional

  deprivations to an identifiable group of persons who stand in a special relationship to the city."

  Brown,327 F. Supp. 2d at 629 n.29 {citing Milligan, 743 F.2d at 229-30) (intemal citation

  omitted). Municipal liability, however, may not be rested simply upon a failure to adopt policies

  that, in retrospect, can be seen to be a means by which a particular constitutional or statutory

  deprivation might have been averted. Id.




                                                   21
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 22 of 32 PageID# 1200



     2. Facts Alleged in the Complaint

         Plaintiff alleges that Defendants Moore and Waters have failed to act despite knowing the

  history of unconstitutional practices or customs of deliberate indifference to inmates' medical

  needs at Portsmouth City Jail. Specifically, Plaintiff alleges that "Sheriff Moore and Colonel

  Waters knew, or should have known, that Correct Care Solutions and the sheriff personnel had a

  history of failing to uphold minimal constitutional standard of care for inmates housed at the

  Portsmouth Jail." Compl. at|f 97(emphasis added).

         In support ofthis conclusory allegation, Plaintiff alleges that

         Defendant Waters admitted to the plaintiff after the Decedent's death that thejail
         medical staffand/orjail staffhad a history offailing to meet accepted standards,
         and subsequently lying and manipulating surveillance video to cover up their
         failures. Defendant Waters also stated that his investigations of past deaths
         occurring at the Portsmouth City Jail revealed inconsistencies in what Correct Care
         Staff and/or jail staff said happened versus what the investigation found to have
         actually happened. In spite of having this information, Moore and Waters allowed
         the same individuals involved in prior misconduct to commit the same acts and/or
         omissions in the care and monitoring of the Decedent, directly resulting in the
         Decedent's attempted suicide and death.

         Compl. at If 98(emphasis added).

         In support of these claims. Plaintiff alleges that "Defendant Waters acknowledged a

  previous incident,[]in January 2018,in which proper and acceptable standards were not met when

  Jail and Correct Care staff failed to evaluate and monitor an unknown inmate in the Portsmouth

  City Jail. This failure subsequently led to the inmate successfully committing suicide...." Compl.

  at Iflf 100, 46. Similarly, Plaintiff alleges that Defendant Waters "disclosed an incident, which

  occurred in August 2016, in which an individual was not monitored and/or treated in accordance

  with the proper standards, which resulted in the death of another inmate in the Portsmouth Jail."

  Compl. at Iflf 101,If 47. Plaintiffthen alleges that"Waters stated that employees in the Jail falsified

  records to cover up the violations by Correct Care and jail employees." Id. Furthermore, Plaintiff



                                                   22
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 23 of 32 PageID# 1201




  alleges that Defendants Moore and Waters "were aware that inmate Pamela Riddick died in the

  Portsmouth City Jail in August 2017,after being denied the medical care and monitoring necessary

  to have saved her life." Similarly, Plaintiff alleges that in August 2017 involving Riddick,"[t]he

  jail and Correct Care stafffailed to monitor or provide any medical treatment before the Decedent's

  death [and that the jail] staff responded by falsifying records to cover up their wrong-doing."

  Compl. at Iflf 102, 48. As a result of Riddick's death. Plaintiff alleges that the "[t]he Board of

  Corrections investigated and confirmed [] that the jail staff and Correct Care employees at the

  Portsmouth City Jail violated Virginia Administrative Codes and the jail's written policies in the

  treatment ofinmates, which resulted in the death of[] Riddick, and placed the jail on probation for

  the same." Compl. at lf[f 103, 49. Also, Plaintiff alleges that "[o]n July 28, 2016, Kendra Nelson

  died of fibrinous pericarditis with pericardial effusion at the Portsmouth City Jail. The jail and

  Correct Care staff ignored Nelson's medical complaints and obvious, serious withdrawal

  symptoms until Nelson died on the jail floor." Compl, at If]f 105,51.

         Finally, Plaintiff alleges that Defendants Moore and Waters "were aware of[four] prior

  instances of Correct Care Solutions violating the rights ofinmates in jails in Virginia." Compl. at

  IT 53 (including incidents in 2008, 2014, and 2015); see also, Compl. at Jf 109 (alleging that

  Defendants Moore and Wates"were aware ofthe alarming number ofconstitutional statutory and

  policy violations of the sheriffs office personnel and employees of its agent contractor Correct

  Care Solutions, and despite this knowledge...").

         In all. Plaintiff alleges that Defendants Moore and Waters were aware of the

  aforementioned violations by the Sheriff deputies and Correct Care Solutions but that they "were

  not adequately addressed...given that the same employees still worked at the jail and the

  unconstitutional practices continued up to the time of the Decedent's death." Compl. at If 104. As




                                                  23
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 24 of 32 PageID# 1202



  a result, Plaintiff conclusively alleges that the aforementioned examples, see Compl. at IRT 100-

  109, 53,show that Defendants Moore and Waters knew of and support;

         [A] policy, pattern, and practices of the sheriff office, its personnel and its agents,
         to include Defendant Correct Care Solutions and its employees, evidencing
         negligence and a gross disregard for the inmates care, needs, and maintenance for
         which they were jointly and severally responsible,including their failure to provide
         appropriate treatment and monitoring for inmates suffering from withdrawal, a
         failure to provide adequate medications needed by inmates, and a practice of
         falsifying records in an attempt to hide their failure....

         Compl.at If 106. Furthermore,Plaintiff alleges that Defendants Moore and Waters not only

  knew, or should have known, about these past violations but that "they had the ability to prevent

  the actions described herein and, should have done so by exercising reasonable diligence and

  oversight but intentionally, knowingly, and recklessly failed and/or refused to do so, resulting in

  the inmate's death." Compl. at jfjf 107-109.

    3. Insufficient Facts to State a Claim

         In this case. Plaintiff basis for mimicipal liability is that Defendants Moore and Waters

  were aware that Correct Care Solutions and the sheriff personnel had a history offailing to uphold

  minimal constitutional standards of care at Portsmouth City Jail infour instances:(1)July 2016,

  see Compl. at f|f 105, 51;(2) August 2016, see Compl. at fjf 101, f 47;(3) August 2017, see

  Compl.at jfjf 102,48; and(4)January 2018,see Compl.at Ifjf 100,46. Furthermore,Plaintiffalleges

  that Defendants Moore and Waters were aware ofanotherfour instances ofCorrect Care Solutions

  violating the rights of inmates in Norfolk City Jail, Alexandria City Adult Detention Center,

  Richmond City Justice Center, and Riverside Regional Jail. Compl. at|f 53(including incidents in

  2008,2014, and 2015); see also, Compl. atf 109.

         The Court finds that even these facts were proven to be true, they are not, at this stage,

  sufficient to establish a practice that is so "persistent and widespread" as to constitute a "custom




                                                   24
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 25 of 32 PageID# 1203



  or usage with the force of law." Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003). Primarily,

  Plaintiff has not established a common causal link between the disparate incidents that

  demonstrates that they stem from the same widespread policy, practice, and/or custom.

  Furthermore, Plaintiff has not established that Sheriff Moore and Col. Waters have failed to

  remedy any custom,practice, or policy which has occurred under their leadership. Notably, Sheriff

  Moore was inaugurated as the Sherifffor the City of Portsmouth in January 2018. Similarly, Col.

  Waters was subsequently appointed as Undersheriff by Sheriff Moore in January 2018. Thus, the

  only plausible incident that could evidence a practice that is so "persistent and widespread" as to

  constitute a "custom or usage," under the leadership of Defendants Moore and Waters, is the

  January 2018 incident. See Compl. at Iflf 100,46(alleging the Defendant Waters acknowledge that

  "proper and acceptable standards were not met when Jail and Correct Care staff failed to evaluate

  and monitor an unknown inmate in the Portsmouth City Jail. This failure subsequently led to the

  inmate successfully committing suicide as happened in the subject case"). While Plaintiff alleges

  that the facts of January 2018 are like the facts of the case at bar because both involve an inmate

  committing suicide. Plaintiff has not provided any facts to allow the Coiut to make such a

  determination. See Id.

         As noted above,establishing [f 1983 claim under municipal liability is a high bar. Critically,

  municipal liability arises"only where the constitutionally offensive actions ofemployees are taken

  in Jurtherance ofsome municipal policy or custom." Walker v. Prince George's Cty., Md,575

  F.3d 426,431 (4th Cir. 2009)(internal quotation marks and citations omitted). That is, a plaintiff

  is required to plead sufficient facts to establish, with precision, that there is a widespread and

  consistent custom, practice, and/or policy that violates a plaintiffs constitutional rights. The

  Fourth Circuit has reaffirmed the high bar for pleading |f 1983 claims in the following manner:




                                                  25
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 26 of 32 PageID# 1204




         Section 1983 does not grant courts a roving commission to root out and correct
          whatever municipal transgressions they might discover—our role is to decide
         concrete cases. Unfocused evidence ofunrelated constitutional violations is simply
         not relevant to the question of whether a municipal decisionmaker caused the
          violation of the specific federal rights of the plaintiff before the court. Permitting
         plaintiffs to splatter-paint a picture ofscattered violations also squanders scarce
         judicial and municipal time and resources. As a practical matter, a case involving
         inquiries into various loosely related incidents can be an unruly one to try.

          Carterv. Morris, 164F.3d215,218-19(4thCir. 1999).Overall, while the Court is troubled

  by the aforementioned incidents which resulted in death of multiple people at various jails across

  Virginia, particularly at the Portsmouth City Jail, the Court must tether its oversight to sufficient

  facts pleaded with precision and substance in order to permit a viable If 1983 claim under municipal

  liability theory to proceed. Accordingly, the Court finds that Plaintiff has not plead sufficient facts

  to state a claim as to Count VI.

    4. Remaining Defendants: Keller. Ford. Sugg, and Everett


          Furthermore, Plaintiff has not plead any specific facts alleging violations committed by

  Defendants Keller, Ford, Sugg, and Everett.^ Thus, Plaintiff has failed to state any claim against

  any ofthem. See e.g., Crouch v. City ofHyattsville, Md., No.09-CV-2544,2010 WL 4868100, at

  *6(D.Md. Nov. 23,2010)("A plaintiff does not satisfy [Federal Rule of Civil Procedure 8] when

  the complaint lump[s] all the defendants together and fail[s] to distinguish their conduct because

  such allegations fail to give adequate notice to the defendants as to what they did wrong."(second

  and third alterations in original) (quoting                 Immunotherapies, Inc. v. Biogen IDEC, 381

  F.Supp.2d 452, 455 (D.Md.2005))(internal quotation marks omitted)); see also. Fox v. City of




    'Plaintiffs only allegation specific to Defendants Keller, Ford, Sugg,and Everett is the following:

     Upon information and belief, the following Major, Captains, Lieutenants, and Sergeant were employed by the
     sheriff, were on-duty during the Decedent's incarceration, and were responsible for the supervision ofjail and
     ensuring that the Decedent received the constitutional mandated medical care and monitoring, to include but not
     limited to. Major Keller, Captain Ford, Captain Sugg, Lt. G. Everett, and Sgt. Armentrout. Compl. at |f 5.


                                                         26
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 27 of 32 PageID# 1205



  Greensboro, 807 F. Supp. 2d 476,493(M.D.N.C. 2011); Kuehl v. F.D.LC.,8 F.3d 905,908(1st

  Cir.1993)("A district court has the power to dismiss a complaint when a plaintiff fails to comply

  with the Federal Rules of Civil Procedure, including Rule 8(a)(2)'s 'short and plain statement'

  requirement").

                                            !|(     1|>    Ht




         Therefore, Defendants Motion to Dismiss is GRANTED as to this ground and Plaintiffs

  complaint is DISMISSED as to Coxmt VI. because the Court lacks supplemental jurisdiction

  pursuant to 28 U.S.C.A. § 1367(c)(3), Counts IV and V are also DISMISSED.

     D. Count IX: Medical Personnel's Alleged § 1983 Violations

         Count Nine alleges deliberate Indifference to Serious Medical Need against the Medical

  Personnel, in violation of42 U.S.C. § 1983. ECF No. 1 at        128-134. Accordingly, the Medical

  Personnel moves to dismiss. See ECF Nos. 58(McMurrin),21 (Goode-Alstork), 72(McDaniels),

  80(Boutte), 84(Chapman),88 (Bell), Williams (131), and Correct Care Solutions(65).

     1. No Serious Medical Need of Risk of Suicide


         As an initial matter, and as noted above in Discussion Section III.B, the Court finds that

  there are insufficient facts alleged in the Complaint to support Plaintiffs claim that the Decedent

  objectively had a "serious medical condition" which caused him to commit suicide. That is, while

  the facts alleged support the claim that the Decedent had a previous history of mental health

  treatment as well as was experiencing drug and withdrawal history, there are no facts alleged that

  plausibly establish that the Medical Personnel knew that the Decedent was at an immediate risk of

  suicidal ideation or attempt. For example. Plaintiff alleges that:

         During the intake process,the Decedent advised Deputy Leazer and Deputy Spivey
         that he used at least one gram of heroin per day and 3 to 4 doses ofXanax per day.
         In addition, the Decedent told the deputies that he drank a 12-pack of alcohol per
         day,further acknowledging that he had a history of withdrawal with demonstrable



                                                   27
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 28 of 32 PageID# 1206



           symptoms when he stopped using alcohol and drugs. The Decedent stated that his
           withdrawal symptoms included sweats, vomiting, diarrhea, chills, anxiousness,and
           restless legs.

           Compl. at If 18. Furthermore,Plaintiff alleges that"at approximately 10:14 p.m.on January

  6, 2019, Gwendolyn McMurrin, LPN, completed receiving screening interview of the

  Decedent...." Compl. at jf 21. Plaintiff alleges that during the intake interview:

           the Decedent told McMurrin that he was prescribed Prozac and that he had a history
           of mental health treatment. The Decedent also told McMurrin that he injected one
           gram of heroin per day,took 3 to 4 Xanax per day, and consumed a 12-pack ofbeer
           per day, while again acknowledging a history of withdrawal symptoms including
           sweats, headache, hot/cold, and stomach pain.

           Id. Plaintiff further alleges that Nurse McMurrin documented that:

           the Decedent appeared angry, kept his head down during the entire interview,
           refused to make eye contact, had a flat affect, and appeared slow and lethargic. The
           Decedent advised McMurrin that he did not feel well that he was sick, that his
           stomach was killing him, and that he went for a hospital visit that day for nausea
           and neck pain.

           Compl. at If 22. Finally, Plaintiff alleges that based on the medical interview, Nurse

  McMurin determined that "the Decedent needed to be seen and examined by a mental health

  professional to determine whether the Decedent needed any fiirther course oftreatment to address

  his then-existing mental and physical condition." Compl. at|f 23.

           Then, two days after the initial medical screen, on January 8, 2019, Nina Williams

  evaluated the Decedent and noted that"MHC reviewed MH referral. MHC consulted charge nurse

  yesterday and ftup w/HRRJ to determine if IM had an incarceration hx and MH tx w/Prozac. IM

  last at HRRJ 8/2015. IMHA scheduled. No other MH tx indicated at this time." Williams' entry

  form also included the words "Chronic,""Psych," and "Bipolar disorder, unspecified." Compl. at

  If 26.




                                                   28
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 29 of 32 PageID# 1207



         Therefore, even if these facts are proven true, they do not establish that Nurse McMurrin

  or Williams knew that the Decedent had a serious medical need of suicide ideation or attempt. At

  best, the Complaint establishes that the Decedent was experiencing withdrawal symptoms and

  required appropriate medical attention.

     2. Subiective Indifference to Serious Medical Need

         Plaintiff also failed to plead sufficient facts that, even if proven true, establish that the

  Medical Personnel acted with a sufficiently culpable state of mind that demonstrate "true

  subjective recklessness." See Jackson v. Lightsey, 775 F.3d 170, at 178 (4th Cir. 2014).

         As noted above in Discussion Section III.B, Plaintiffs complaint alleges that after he was

  seen by the Intake Deputies, the Decedent was medically screened by Nurse McMurrin and later

  by Nina Williams, who scheduled an independent mental health advocate ("IMHA"). Compl. at

     23, 26. Plaintiff also alleges that the Decedent was evaluated by Nurse Goode-Alstork, who

  made the decision to place the Decedent in isolation until the Decedent could be seen by a medical

  doctor. Compl. at 1 28. Although, the Plaintiff also alleges that Nurse McMurrin and Nina

  Williams failed to: (1) ensure that the Decedent was actually evaluated by a mental health

  professional; and(2)provide the Decedent his prescription for Prozac, these allegations do not rise

  to the requisite level ofculpability to establish a If 1983 claim.See Compl. at   26-27. Specifically,

  since the Medical Personnel did not know about a serious medical need regarding the Decedent's

  suicide ideation or attempt, or risk ofself-harm, they acted proportional to medical need that they

  did know about; the Decedent's drug withdrawal symptoms. See Coppage, 906 F.Supp. at 1038

  (holding that there is a "clear distinction between situations in which the physician provides no

  medical care, which may amount to deliberate indifference, and those in which the physician

  provides merely substandard care, which amounts at most to negligence").




                                                    29
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 30 of 32 PageID# 1208



         While the Plaintiff may disagree with the medical staffs treatment, the allegations at bar

  do not rise to the level of deliberate indifference to medical need to state a constitutional claim

  against the medical personnel. See Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016)

  ("[djeliberate indifference is more than mere negligence, but less than acts or omissions[done]for

  the very purpose of causing harm or with knowledge that harm will result")(emphasis added);

  Vinnedge v. Gibbs, 550 F.2d 926,928 (4th Cir. 1977)(holding that "[a] willful denial of medical

  treatment to a prisoner may rise to the level of cruel and unusual punishment, and thus support a

  claim cognizable under § 1983").

         Overall, even when the facts are viewed most favorably to the Plaintiff, and even if they

  are accepted as true, the Court finds that Plaintiff has not plead sufficient facts to establish that

  Defendants McMurrin,Goode-Alstork,and Williams had a "sufficiently culpable state ofmind" or

  subjective recklessness ofthe Decedent's serious medical need. Wilson v. Seiter, 501 U.S. 294, at

  297(1991)(emphasis added).

     5. No Specific Allegations Against Chapman. Boutte. McDaniels. and Bell


         Plaintiff has also not plead sufficient specific facts against Defendants Chapman, Boutte,

  McDaniels, and Bell. Plaintiff only mentions them twice in the Complaint. First, Plaintiff states

  that Defendants Chapman, Bouette, McDaniels, and Bell "were duly appointed and actively

  employed as nurses, licensed practitioners, and/or trained medical personnel, each acting within

  the scope oftheir employment, agency, and servitude for Correct Care Solutions." Compl. at If 9.

  Second, Plaintiff alleges that "[a]t all relevant times, the medical staff personnel, including Nina

  Williams, Felicia Goode-Alstork, Dawn Chapman, and Paul Bell had a duty ofreasonable care in

  their treatment ofthe Decedent." Compl. at If 113.




                                                   30
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 31 of 32 PageID# 1209




         With respect to Bell, Plaintiff alleges that, as the Health Services Administrator for the

  Portsmouth City Jail, he had a duty to supervise medical staff employed in the jail. Compl. at Iflf

  114, 130. Plaintiff also alleges that Bell had "was the Health Services Administrator during the

  other instances of Constitutional violations in the Jail...and had knowledge thereof." Id. Finally,

  Plaintiff alleges that Bell and Correct Care Solutions failed "to properly and adequately train its

  employees to properly treat and monitor inmates in the jail showing signs ofserious medical needs

  and/or creating an environment, through supervisory decisions, in which medical personnel were

  to ignore the needs ofinmates." Compl. at Jf 131.

         Thus, Court finds that Plaintiff has not plead sufficient facts to establish a plausible claim,

  pursuant to If 1983, against Defendants Chapman, Boutte, McDaniels, and Bell. Notably, Plaintiff

  has not plead any facts to allow the Court to determine what actions Defendants Chapman,Boutte,

  McDaniels, and Bell took, or did not take, or what they knew on the dates in question.

    6. Correct Care Solutions


         Finally, Plaintiff alleges that Correct Care Solutions is liable under state law for the acts

  and omissions of its staff under the theory of respondeai superior. Compl. at lf|f 11, 135-141.

  However, as detailed above, since the Court finds that Plaintiff did not plead sufficient facts to

  establish a f 1983 claim against its employees,the Court does not have jurisdiction to evaluate any

  state claims against Correct Care Solutions.

                                           *       *       *




     Therefore, Defendants Medical Personnel's Motion to Dismiss is GRANTED and Plaintiffs

  complaint is DISMISSED as to Count IX.




                                                  31
Case 2:21-cv-00019-RAJ-LRL Document 136 Filed 08/10/21 Page 32 of 32 PageID# 1210



                                        IV.     CONCLUSION


         Based on the foregoing reasons, the Motions to Dismiss that the Intake Deputies,see ECF

  Nos.25(Spivey),44(Leazer),and the On-Duty Guards,see ECF Nos. 125(Cintron),40(Edwards,

  Braham, Hersey, Matthews, Michalski, Dawson, Deaver, and Cashwell), 51 (Coardes), filed are

  GRANTED. Accordingly, Count 111 is DISMISSED and Counts 1 and 11 are also DISMISSED.

         Also, the Motions to Dismiss that the SheriffLeadership, ECF Nos. 35(Moore & Waters),

  51 (Keller), 40 (Ford, Sugg, and Everett), filed are GRANTED. Accordingly, Count VI is

  DISMISSED and Counts IV and V are also DISMISSED.

         Finally, the Motions to Dismiss that the Medical Personnel,ECF Nos.21 (Goode-Alstork),

  58 (McMurrin), 72 (McDaniels), 80 (Boutte), 84(Chapman), 88 (Bell), 131 (Williams), and 65

  (Correct Care Solutions)^, filed are GRANTED. Therefore, Count IX is DISMISSED. Further,

  pursuant to pursuant to 28 U.S.C.A. § 1367(c)(3), the Court declines to consider the state claims

  in Counts Vll, Vlll, X,XI, and Xll and these claims are also DISMISSED.

         Accordingly, Plaintiffs complaint is DISMISSED.

         The Court DIRECTS the Clerk to provide a copy ofthis Order to the parties.

  IT IS SO ORDERED.


  Norfolk, Virginia
  August^ ,2021                                                        STATES D1         CT JUDGE




     'The Motion to Strike by Correct Care Solutions is moot and dismissed. ECF No.67.


                                                      32
